The above cause is here on a writ of error sued out by Kaui
Pai-a, one of the above-named defendants, to review a judgment of
the circuit court of the first judicial circuit entered in an
action of ejectment brought by the Territory of Hawaii against
Kaui Pai-a, et al., to recover two parcels of land situated near
Ala Wai Canal and Kapahulu Road, Waikiki, City and County of
Honolulu. Judgment was for the Territory. This appeal is by Kaui
Pai-a alone, the other defendants having defaulted, and is
confined to parcel 1 described in the complaint which is a small
tract containing an area of .56 acre. Parcel 2, having an area of
.62 acre, is not in controversy. It is not denied by the
appellant that the paper or record title to parcel 1 is in the
Territory. She asserts, however, that she became the owner of the
property by adverse possession thereof for more than the
statutory period of ten years.
  The issues of fact were tried before the circuit judge, both
parties having waived their right to a trial by jury. At the
hearing the plaintiff introduced evidence of its legal title and
rested, whereupon the appellant Kaui undertook to show by the
testimony of herself and other witnesses that by continuous, open
and adverse possession of the parcel in dispute by herself and
her predecessor in interest
 *Page 724 
for more than ten years, she became the owner of the property
prior to its acquisition by the Territory.
  The greater portion of parcel 1 was purchased by Kahanaiki from
the trustees of the estate of William Charles Lunalilo on January
28, 1885, who in turn transferred it to her two sons, S.M.
Kanakanui and S.M.W. Kawelo, on April 7, 1891, and the Territory
purchased it from the latter on September 3, 1919. The remaining
two small remnants were acquired from the estate of James
Campbell, through judgment of condemnation, on July 7, 1920. The
appellant at the trial introduced evidence tending to show that
the land in question was occupied by Kapahu (w) from sometime
between the years 1882 and 1888 to the month of September, 1910;
that at the latter date she made an oral gift of the property to
the appellant at which time the appellant went into possession
and has occupied the same continuously to the present date.
  Ben Lauahi, a son of Kapahu, who is now sixty-six years of age,
testified that he, in company with Kapahu, his mother, and Kaehu,
his stepfather, moved on to the property and took possession
thereof when he was between ten and sixteen years of age; that
they cleared the land of underbrush, enclosed it with a fence and
built a dwelling thereon in which they lived until Kapahu's death
in 1911. Several witnesses besides Lauahi testified to the
occupancy of the property and exercise of dominion over it by
Kapahu as well as to having heard Kapahu on several occasions
declare the property to belong to her. Lauahi also testified that
he was present in 1910 and heard his mother, Kapahu, make an oral
gift of the property to Kaui. If, therefore, Kapahu occupied the
property adversely to the true owner and in 1910 made an oral
conveyance to Kaui and surrendered possession to the latter and
she continued in hostile possession, the adverse occupancy of the
latter would be tacked to that of the former.
 *Page 725 
  It is recognized in this jurisdiction that an oral transfer is
sufficient to authorize tacking. (Kapiolani Est. v. Kaneohe R.
Co., 14 Haw. 643, 646; Kainea v. Kreuger, 31 Haw. 108, 117.)
So if the occupancy of the property by both Kapahu and Kaui was
hostile to the owner, by tacking to the possession of Kapahu that
of her successor, the appellant, the total period of ten years
required by the statute had expired before the Territory became
interested in the property, it being recognized of course that
prescriptive title cannot be acquired against the government and
therefore the moment the Territory acquired title from the owners
the running of the statute, if it in fact had been set in motion,
was stayed. (United States v. Nashville R'y. Co.,
118 U.S. 120, 126.)
  The trial judge held that in order to prevail over the owner of
the paper title, namely, the government, the burden was upon the
appellant to show affirmatively that the possession through which
she claimed title was hostile to the true owners and that the
evidence introduced at the trial was insufficient to establish
such hostility. Thus the character of the possession relied upon
by appellant, that is, whether or not such possession was
hostile, becomes the controlling issue in this appeal.
  The appellant does not claim that Kapahu went into possession
of or occupied the property in question under any color of title.
This fact is commented upon by the trial judge as having bearing
upon appellant's claim of hostility of possession. The court
indicated that the absence of a showing of color of title was a
circumstance which detracted from the strength of appellant's
attempt to show hostility. It is the rule in this jurisdiction
that color of title is not indispensable to prove title by
adverse possession if the other necessary elements, namely,
actual, open, notorious, continuous and exclusive possession for
the statutory period as the apparent owner, are shown to exist,
 *Page 726 
and is not explained. (Albertina v. Kapiolani Estate, 14 Haw. 321,
325. And see also 2 C.J. 172, 173.) Color of title reflects
the character of the occupant's possession and if shown to exist
is unquestionably an element tending to prove hostility of
possession.
  In the Albertina v. Kapiolani Estate decision the court
said: "While it is true that the burden is on the party affirming
the existence of adverse possession to show that his possession
was in fact adverse, it is also true that where one is shown to
have been for the statutory period in actual, open, notorious,
continuous and exclusive possession, apparently as owner, and
such possession is unexplained, either by showing that it was
under a lease from, or other contract with or otherwise by
permission of the true owner, the presumption is that such
possession was hostile." (See also Kapiolani Estate v.
Cleghorn, 14 Haw. 330; O.R.  L. Co. v. Kaili, 22 Haw. 673.
)
  These local decisions are strongly relied upon by counsel for
appellant but we think they have failed to recognize the
well-known rule that the presumption of hostility may be
rebutted by other facts and circumstances shown to exist. In
Kapiolani Estate v. Cleghorn, supra, an instruction that
"where one is shown to have been in possession of land for the
period of limitation, apparently as owner, and such possession is
not explained or otherwise accounted for, it will be presumed to
have been adverse, although this presumption is open to
rebuttal," was approved. "Adverse possession is to be taken
strictly, and every presumption is in favor of a possession in
subordination to the rightful owner. Title by adverse possession,
therefore, must be established by clear and positive proof." 1
R.C.L. 695. A possession, however open and long continued it may
be, will not operate as a disseizen and commencement of a new
title unless it imports a denial of the owner's title.
 *Page 727 
  It was shown at the trial that the owners resided for many
years adjacent to the property in dispute (in fact but a few feet
distant from the dwelling house thereon occupied by Kapahu and
Kaui) during the time it is claimed that Kapahu and later Kaui
were in hostile possession and that during this period both
Kahanaiki and her son, Kanakanui, often went upon the property
and visited with Kapahu and after the death of the latter
Kanakanui continued to frequent the property. It also appears
that the relations of all of these parties were at all times of a
friendly and amicable nature. It is not claimed by appellant that
either Kapahu or Kaui ever made known to the owners any claim of
ownership or of adverse or hostile occupancy of the property. The
evidence shows that S.M. Kanakanui was not only a professional
surveyor but an expert in land matters. It must have appeared to
the trial court, as it does to us, as a most extraordinary
circumstance that during these many years of occupancy of the
land by Kapahu and Kaui if such occupancy was, as now asserted,
actually hostile to the owners, the fact of such hostility was at
no time communicated to any of the owners. It would further seem
extremely strange if Kanakanui had knowledge of the intention of
Kapahu or Kaui to assert hostile ownership that he, an expert in
land matters, remained not only inactive but permitted the
government taxes upon the property to be assessed against him and
finally in 1919 executed a deed containing full covenants of
warranty conveying the property to the Territory.
  The testimony of Kahanaiki and Kanakanui would undoubtedly have
shed an important light upon the issues of fact but such evidence
was unobtainable due to the death of these parties many years
prior to the date of trial.
  Neither Kapahu nor appellant at any time returned the property
for tax purposes or paid taxes thereon prior to the purchase
thereof by the Territory. In fact no taxes at
 *Page 728 
all were paid by Kapahu and not until the year 1936, at about the
date the present suit was instituted, did Kaui pay taxes and then
only upon the advice of counsel. This is a fact which, while not
of itself controlling, detracts from the strength of appellant's
present claim of ownership. Failure to pay taxes for a long
period of time tends to weaken the claim of ownership by adverse
possession. (1 R.C.L. 699. See also Finn v. Alexander,
171 P. 602.)
  All of these facts and circumstances established at the trial
must have weighed strongly with the trial judge in determining
the issues adversely to appellant. That such is the case is
clearly indicated by the judge's repeated reference in his
decision to the question of hostility and his conclusion that the
evidence introduced and considered in its entirety was "more
consistent with permissive occupancy than with hostile
occupancy."
  The findings of a trial judge in a case where trial by jury is
waived will not be disturbed when presented here on a writ of
error where in doing so this court is required to pass upon the
credibility of witnesses or the weight of the evidence. (See R.L.
1935, § 3563; In re Title of Kioloku, 25 Haw. 357, 364; Yuet
v. Asiu, ante, p. 1.)
  Being satisfied, as we are, that there was sufficient evidence
to support the judgment of the court below, it will not be
disturbed.
  Little need be said of the two remaining areas indicated on
plaintiff's exhibit B which were acquired by the Territory from
the estate of James Campbell by condemnation in 1920. Counsel for
appellant conceded at the oral argument of the cause that
appellant's evidence of ownership of these two small areas was of
the same nature and extent as the evidence offered in support of
her claim to the larger area included within parcel 1.
  We have purposely refrained from discussing separately the
numerous assignments of error (43 in number).
 *Page 729 
They have all been considered and are overruled and the judgment
appealed from is affirmed.